Citation Nr: 1550096	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-31 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the rating reduction for asthma from 100 percent to 30 percent effective July 1, 2013, was proper, to include whether an increased rating is warranted.

2.  Entitlement to special monthly compensation (SMC) for the loss of use of creative organ.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a heart disability, liver disability, kidney disability, and thyroid disability to include Grave's disease, due to a bacterial infection as a result of intravenous medication administered during hospitalizations at a Department of Veterans Affairs Medical Center in 2003 and 2008.

4.  Entitlement to service connection for the residuals of a hysterectomy with residual scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active military service from May 1990 to May 1994. 

These matters come before the Board of Veterans' Appeals (Board) from September 2012, April 2013, and May 2014 rating decisions of a Department of Veterans Affairs (VA), Regional Office (RO).  

Because the Veteran's claims pursuant to 38 U.S.C.A. § 1151 stem from the same sequence of events, the Board has combined the claims into one issue as stated on the title page for clarity purposes.  The Veteran's appeal as to the claim for an increased rating for asthma stems from the RO's April 2013 rating action that reduced the Veteran's disability benefits for asthma.  In August 2013, the Veteran notified the VA that she disagreed with the April 2013 reduction in benefits.  That issue, as well as her claim for an increased rating, were addressed in the analysis portion of the February 2015 statement of the case, and the Veteran filed a timely VA-Form 9.  Thus, both the issue of entitlement to an increased rating and the propriety of the reduction in benefits are before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


The issues of entitlement to special monthly compensation for loss of use of creative organ, the claims pursuant to 38 U.S.C.A. § 1151, and the claim for service connection for the residuals of a hysterectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an April 2013 rating decision, the RO decreased the Veteran's disability rating for asthma from 100 to 30 percent disabling.

2.  The evidence on which the asthma rating reduction was based did not show sustained material improvement under the ordinary conditions of life and was partially based on a less complete examination than the examination on which the 100 percent award was based.

3.  The Veteran is in receipt of the highest available rating for her asthma; the criteria for an extraschedular rating have not been met.


CONCLUSIONS OF LAW

1.  The reduction in rating for asthma from 100 percent to 30 percent was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.97, Diagnostic Code 6602 (2015).

2.  The criteria for an increased rating for asthma, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. 3.102, 3.321, 4.97, Diagnostic Code 6602 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable decision with regard to the propriety of reduction of the 100 percent rating for asthma, no further discussion of this section is necessary.  While there is deficient notice with regard to the claim for increased rating for asthma, in light of the favorable decision, the Board finds that such defect is not prejudicial.  Moreover, such notice was provided in February 2015, to include the rating criteria for asthma, concurrent to the statement of the case on the matter.  The evidence otherwise demonstrates that the Veteran, through her statements, had actual notice as to the elements of her claim.

With regard to the Veteran's claim for increased rating for asthma, VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records, VA and private medical records and correspondence, and the statements of the Veteran, and others, in support of her claims.  The VA treatment records reflect that the Veteran received treatment for her asthma at private hospitals on two occasions during the appeal period.  However, she has not identified those facilities to the VA or requested that the VA obtain any pertinent records.  Despite the Veteran's noncooperation in this respect, she has summarized such treatment to her VA physicians such that her claim can be accurately adjudicated under the applicable rating criteria.  See 38 C.F.R. § 3.159(c)(1)(i).

Examinations with regard to the Veteran's asthma were obtained in January 2013, April 2014 and May 2014.  The Board finds that the examinations are adequate, as a whole, to adjudicate an increased rating claim because they are predicated upon interviews with the Veteran regarding her symptoms, and clinical examinations of the Veteran. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II.  Analysis

At issue is the propriety of the RO's decision to reduce the Veteran's disability evaluation for his service-connected asthma from 100 percent to 30 percent, effective July 1, 2013.

Prior to the reduction, the 100 percent rating for asthma was in effect for more than five years, from February 23, 1999, to July 1, 2013.  The reduction in rating, therefore, could not be effected without meeting the requirements of 38 C.F.R. § 3.344(a) and (b).  That is, the greater protections afforded to the Veteran under provisions of 38 C.F.R. § 3.344 (a) and (b) are applicable in the present case. 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.   See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000). 

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In certain rating reduction cases, such as the present case, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  Where a Veteran's schedular rating has been both stable and continuous for five years or more, as is the case here, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  The duration of the rating is measured from the effective date of the rating to the effective date of the reduction.  Brown, 5 Vet. App. at 418.  Ratings on account of a disease subject to temporary or episodic improvement, such as bronchial asthma, will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown, 5 Vet. App. at 420-421. 

Moreover, as in this case, total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical or home treatment, or individual unemployability, will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a).

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Diagnostic Code 6602, which pertains to bronchial asthma, provides for a 10 percent rating where pulmonary function tests (PFTs) show any of the following: FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent; or intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted where pulmonary function tests (PFTs) show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent rating is warranted where PFTs show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted where PFTs show any of the following: FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Upon review of the evidence, the Board finds that the reduction in the rating from 100 to 30 percent for the Veteran's service-connected asthma was not proper, and restoration of the 100 percent rating is warranted.

The RO based its reduction upon a January 2013 VA examination.  The RO stated that the Veteran had refused to complete a PFT at the time of the examination, noting that on previous PFT in 2008, the Veteran had only given variable effort.  It was also found that the Veteran was not seeing a physician related to her asthma on a monthly basis, as necessary under the rating criteria for the next lower 60 percent rating, noting a 2013 VA record that showed that the Veteran was seeing an outside provider and had not been seen by the VA in over a year.

A review of the January 2013 VA examination does reflect that the Veteran did not complete the PFT portion of the examination.  However, the report goes on to note that the Veteran was concerned about taking the test in light of her medications.  She stated that she had been advised by her VA pulmonologist not to stop taking her steroid medication in order to take the test.  

In March 2013, in response to the January 2013 proposal to decrease her asthma rating, the Veteran submitted a notice of disagreement, stating that she had not received notice to stop taking her steroid medication in order to complete the PFT test.  She also stated that although she had not seen her VA pulmonologist for over a year, such was because she could not drive the four hours to that particular VA facility.  However, she was still taking daily prednisone to treat her asthma.  She asked that she undergo a new VA examination.

It appears that at the time of the April 2013 rating decision that reduced the Veteran's asthma rating, the Veteran's March 2013 notice of disagreement was not associated with record.  Significantly, however, the reduction was based upon an incomplete VA examination.  It is clear that the Veteran did not complete the necessary PFT due to health concerns.  Such can be deduced because the Veteran did undergo PFT testing at a later date, in May 2014, after stopping steroid treatment for four hours prior to the examination.  

The Board finds that the July 2013 reduction in benefits was improper, as that action was based upon the results of one, incomplete VA examination, and such examination did not demonstrate "sustained improvement," much less did it demonstrate a reasonably certain improvement of the Veteran's asthma under the ordinary conditions of life.  Rather, the Veteran reported at the examination that she continued to have at least monthly asthma attacks and continued to take daily corticosteroids.  It cannot be said that, based upon a review of the 2013 VA examination and VA treatment records, there had been an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Such a determination should take into account the applicable rating criteria, however, in this case, because PFT was not accomplished, an accurate rating under DC 6602 could not have been made.  It is not evident that at the time of the 2013 VA examination the Veteran refused a PFT test, rather, she was under the impression that she could not take such a test until medically cleared by her pulmonologist, or with the correct preparation/wean from medication.  There is no indication that the RO requested a new PFT in order to base the reduction upon a thorough examination.  Moreover, the Veteran's record may have not been complete, as the Veteran stated to her 2013 VA physician that she had been receiving care locally for her asthma.  Accordingly, as the entire record was not thoroughly reviewed and developed, as was necessary for a 100 percent rating that had been in effect for longer than five years, and sustained improvement was not shown, the Board finds that the rating reduction was not proper, and the 100 percent rating for asthma must be restored.

Failure to consider and apply the provisions of 38 C.F.R. §§ 3.343, 3.344, renders the rating reduction void ab initio.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343(a)  and 3.344(a) was void ab initio).

With regard to the Veteran's claim for increased rating for asthma, the Board notes that the Veteran is in receipt of the highest rating under the diagnostic code, 100 percent, for that disability.  It has not been shown that the Veteran's asthma reflects so exceptional or so unusual a disability picture as to warrant referral for consideration of an extraschedular rating.

In this regard, the threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Specifically, in this case, the Board finds that the available schedular rating is adequate to evaluate the Veteran's service-connected asthma.  Specifically, a May 2014 VA examination demonstrated that the Veteran's PFT was better than the 100 percent rating criteria contemplates.  Moreover, the 100 percent rating takes into account situations where there is more than one asthma attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  The Veteran has been shown to be taking low dose corticosteroids, and there is no evidence of respiratory failure.  Thus, her disability is fully contemplated by the rating schedule and in fact, is less severe than the rating schedule contemplates.  

For the foregoing reasons, the Board finds that the available schedular rating is adequate and reasonably describe the Veteran's disability picture.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19.  No further discussion of 38 C.F.R. § 3.321 is required, and referral for consideration of an extraschedular rating for the Veteran's service-connected asthma is not warranted.

ORDER

Restoration of a 100 percent evaluation for asthma from January 1, 2013, is granted.

A rating in excess of 100 percent for asthma, to include consideration of an extrashedular rating, is denied.


REMAND

The Veteran contends that she is entitled to SMC based upon loss of use of a creative organ; specifically, her fallopian tube.  The Veteran is not currently in receipt of disability compensation for the removal of her fallopian tube, a prerequisite for the award of SMC.  However, her initial claim for SMC encompassed a claim for service connection for removal of her fallopian tube, as well as a claim pursuant to the provisions of 38 U.S.C.A. § 1151 (that the VA did not effectively handle her laboratory testing for pregnancy, thus causing a delay in finding out whether she was pregnant and contributing to her ectopic pregnancy and resultant removal of her fallopian tube).  Those claims must first be developed and adjudicated prior to a decision under the regulations pertaining to SMC.  

With regard to the Veteran's claims under the provisions of 38 U.S.C.A. § 1151 for a heart disability, liver disability, kidney disability, and thyroid disability to include Grave's disease, due to a bacterial infection as a result of intravenous medication during hospitalizations at a Department of Veterans Affairs Medical Center in 2003 and 2008, medical treatment records must be obtained.  The Veteran contends that she was treated in 2003 at the John Cochran, St. Louis, Missouri, VA Medical Center (VAMC) and in 2008 at the Fayetteville, Arkansas, VAMC, when these infections occurred.  VA treatment records for these years are not currently of record, and such should be obtained on remand.

With regard to the Veteran's claim for service connection for the residuals of a hysterectomy, the Veteran contends that she underwent a hysterectomy that was related to her service-connected ovarian cysts.  However, the records related to this surgery, reported to have occurred in June 2010 at the VA, are not of record, and must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Develop and adjudicate the Veteran's claim for service connection for removal of her fallopian tube, as well as a claim pursuant to the provisions of 38 U.S.C.A. § 1151 for the removal of her fallopian tube due to ectopic pregnancy following laboratory testing by a VAMC.  

2.  Obtain the Veteran's complete treatment records from the Fayetteville, Arkansas, VAMC and the John Cochran St. Louis, Missouri, VAMC, for the years of 2003 and 2008.

3.  Obtain the Veteran's complete VA treatment records related to her June 2010 hysterectomy.

4.  After completion of the above, readjudicate the claims of entitlement to SMC for loss of use of creative organ, the claims for compensation for a heart disability, liver disability, kidney disability, and thyroid disability to include Grave's disease, pursuant to 38 U.S.C.A. § 1151, and the claim for service connection for the residuals of a hysterectomy.  If any benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


